Case 5:15-cr-20009-MAG-MKM ECF No. 33 filed 10/28/19 PagelD.102 Pagelof3

 

 

 

 

 

 

 

 

 

 

 

@ev.os, +WIOLATION REPORT PART 1: U.S Pohaton ofc: |e pare
PETITION FOR WARRANT *G1Go! IOr2ai2 018
NAME OFFICER JUDGE DOCKET #
EVANS Jr., Darrell N. Brian Mays Mark A. Goldsmith 15-CR-20009-01
ORIGINAL SUPERVISION TYPE CRIMINAL HISTORY TOTAL OFFENSE PHOTO
SENTENCE DATE . CATEGORY LEVEL
04/13/2016 | Supervised I 23
Release
COMMENCED
08/19/2019
EXPIRATION
08/18/2023
ASST. U.S. ATTORNEY DEFENSE ATTORNEY
Steven P. Cares To Be Determined

 

 

REPORT PURPOSE

TO ISSUE A WARRANT

 

ORIGINAL OFFENSE

Count 1: 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841 (b)(1)(B),
Possession with Intent to Distribute Cocaine

 

 

 

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 60 months, to be followed by a four-year term of supervised release.

Name of Sentencing Judicial Officer:

transferred to the Honorable Mark A. Goldsmith on October 24, 2019.

Honorable John Corbett O'Meara, Eastern District of Michigan. Case

 

 

ORIGINAL SPECIAL CONDITIONS

1. The defendant shall participate in a program approved by the probation department for substance abuse
which program may include testing to determine if the defendant has reverted to the use of drugs or alcohol.
If necessary.
2. The defendant shall not use or possess alcohol in any consumable form, nor shall the defendant be in the
social company of any person whom the defendant knows to be in possession of alcohol or illegal drugs or
frequent an establishment where alcohol is served for consumption on the premises, with the exception of
restaurants.

Criminal Monetary Penalty: Special Assessment $100.00 (Paid).

 

Page 1 of 3

 
Case 5:15-cr-20009-MAG-MKM ECF No. 33 filed 10/28/19 PagelD.103 Page 2of3

 

 

 

 

 

@eeeis) + WIOLATION REPORT PART 1: U.S. Probation Office | PACTS ~~
PETITION FOR WARRANT 761891 10/25/2019

NAME OFFICER JUDGE DOCKET #

EVANS Jr., Darrell N. Brian Mays Mark A. Goldsmith 15-CR-20009-01

 

 

 

 

The probation officer believes that the offender has violated the following conditions) of Supervised Release:

 

VIOLATION NUMBER NATURE OF NONCOMPLIANCE

 

 

1 Violation of Mandatory Condition: “YOU MUST NOT COMMIT ANOTHER FEDERAL,
STATE OR LOCAL CRIME.”

On October 20, 2019, EVANS was arrested by the Sterling Heights (Michigan) Police
Department for Malicious Destruction of Property, Carrying Concealed Weapon — CCW and
Possession of Heroin — Sell/Manufacture, Docket Number 19-8885P of the 41A District Court.
The offender is currently on a $5,000.00 bond and is scheduled for a Probable Cause Conference
on November 1, 2019.

 

2 Violation of Mandatory Condition: “THE DEFENDANT SHALL NOT UNLAWFULLY
POSSESS A CONTROLLED SUBSTANCE. THE DEFENDANT SHALL REFRAIN FROM
ANY UNLAWFUL USE OF A CONTROLLED SUBSTANCE. THE DEFENDANT SHALL
SUBMIT TO ONE DRUG TEST WITHIN 15 DAYS OF RELEASE FROM IMPRISONMENT
AND AT LEAST TWO PERIODIC DRUG TESTS THEREAFTER, AS DETERMINED BY
THE COURT. REVOCATION OF SUPERVISED RELEASE IS MANDATORY FOR
POSSESSION OF A CONTROLLED SUBSTANCE.”

October 22, 2019, EVANS appeared in the 41 A District Court and is being charged for Controlled
Substance Delivery/Manufacture (Narcotics/Cocaine) 450 to 999 grams.

3 Violation of Standard Condition No. 14: “THE DEFENDANT SHALL NOT POSSESS A
FIREARM, AMMUNITION, DESTRUCTIVE DEVICE, OR ANY OTHER DANGEROUS
WEAPON. REVOCATION OF SUPERVISED RELEASE IS MANDATORY FOR
POSSESSION OF A FIREARM.”

On October 20, 2019, EVANS was arrested by the Sterling Heights (Michigan) Police
Department and found to be in possession of a stolen firearm.

    
   
   
   

I declare under penalty of perjury that the foregoing is true and correct.
PROBATION OFFICER

s/Brian Mays/lat
(313) 234-5406

SUPERVISING PROBATION OFFICER

s/Russell W. LaForet
(313) 234-5269

a
Page 2 of 3

Court

 

PROBATION ROUTING

Data Entry

 
    

 

 
Case 5:15-cr-20009-MAG-MKM ECF No. 33 filed 10/28/19 PagelD.104 Page 3of3

 

 

 

 

 

 

 

 

 

 

weet, WIOLATION REPORT PART 1: U. S. Probation Office | PACTS aa
astern District of Michigan

PETITION FOR WARRANT 761891 10/25/2019
NAME OFFICER JUDGE DOCKET #
EVANS Jr., Darrell N. Brian Mays Mark A. Goldsmith 15-CR-20009-01
THE COURT ORDERS:
£4 The Issuance of a Warrant
[ | Other

 

 

Mark A Golda
United istrict Judge

\p |AS714

 

Date

 

Page 3 of 3

 
